Citation Nr: 0916985	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated at 20 
percent disabling.

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to July 
1971, July 1971 to October 1972, and from April 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO increased the disability 
rating assigned to the service-connected COPD from 
noncompensable to 30 percent, effective in March 2004.  By that 
same rating action, the RO also continued a 20 percent 
disability rating assigned to the service-connected 
degenerative arthritis of the cervical spine.  This appeal also 
stems from a June 2005 rating action, wherein the RO, in part, 
denied entitlement to TDIU.  The Veteran timely appealed the 
RO's October 2004 and June 2005 rating actions to the Board.

In April 2008, the Board remanded this matter for further 
development.  The requested development has been completed and 
the matter is ready for appellate review.  


FINDINGS OF FACT

1.  Prior to August 16, 2008, the Veteran's degenerative 
arthritis of the cervical spine resulted in cervical limitation 
being limited to no less than 30 degrees, with no ankylosis of 
the cervical spine being demonstrated, and no neurological 
impairment of either upper extremity. 

2.  From August 16, 2008, the Veteran's degenerative arthritis 
of the cervical spine has not resulted in cervical limitation 
of flexion being limited to 30 degrees or less; favorable 
ankylosis on only the lower half of the cervical spine as 
opposed to the entire cervical spine has been demonstrated; 
with slight right upper extremity radiculopathy being present.  

3.  Pulmonary function tests performed in March 2004 and August 
2008 revealed DLCO (SB) readings of 48.8 and 54 percent of that 
predicted.

4.  The Veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his education 
and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine based upon 
limitation of motion have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Codes 5235 to 5243.

2.  The criteria for a 20 percent disability evaluation for 
cervical radiculopathy of the right upper extremity have been 
met from August 16, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4,7, 4.123, 4.124(a), Diagnostic Codes 8510, 
8511, 8512.

3.  The criteria for a 60 percent evaluation for COPD, and no 
more, have been met for the entire period of time covered by 
the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.96. 4.97, Diagnostic Code 6604 (2008)

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The RO provided the Veteran with notice that informed him of 
the evidence needed to substantiate his claim in March 2004, 
June 2004, March 2006, May 2008, and June 2008.  The letters 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain, and to submit 
relevant evidence in his possession. 

As the increased disability claims have already been recognized 
as service connected, the first three Dingess elements are 
substantiated.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board notes that the Veteran was notified 
of the Vazquez-Flores elements in the May and June 2008 
letters.  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the readjudication of the claim in a December 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded 
several VA examinations throughout the course of the appeal.  

Increased Evaluation

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Cervical Spine

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The newest rating criteria, effective September 26, 2003, 
provide for rating cervical spine disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Under the revised criteria a 100 percent scheduler evaluation 
is assigned if there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent disability evaluation.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warranted a 20 percent 
disability evaluation.  Forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should 
be considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis.  See nerve involved for 
diagnostic code number and rating.  The maximum rating which 
may be assigned for neuritis not characterized by organic 
changes referred to in this section will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the upper, middle and lower radicular groups of 
the major and minor extremities.  A 40 percent evaluation is 
warranted for moderate incomplete paralysis of the upper, 
middle and lower radicular groups of the major extremity, while 
a 30 percent evaluation is warranted for the minor extremity.  
A 50 percent evaluation is warranted for severe incomplete 
paralysis of the upper, middle and lower radicular groups of 
the major extremity, while a 40 percent evaluation is warranted 
for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a.

In January 2004, the Veteran requested that his cervical spine 
disorder be reevaluated as his condition had worsened.  

At the time of a March 2004 VA examination, the Veteran 
reported a lot of pain in the back of his neck.  He noted 
waking up in the morning with a stiff and achy neck.  He 
reported getting up at 8 AM and stated that the neck would not 
loosen up until around 1 PM.  He rated his pain as 8/9-10 in 
the morning with a decrease to 6/7 out of 10 in the afternoon.  
He used hot showers, hot packs, and Tylenol with Codeine for 
some relief, but not a whole lot.  

Physical examination revealed that in the seated position he 
could flex his head forward to 30 degrees with complaints of 
sharp pain at that time.  He could extend to 15 degrees and 
rotate to the left about 40 degrees and to the right to about 
30 degrees.  There was pain at the endpoints of movement.  
There was tenderness along the dorsal processes of the cervical 
spine on palpation from the occiput down to T1.  There was no 
spasm in the neck.  A diagnosis of multiple uncovertebral joint 
disease more significant at C4-5 and C7 causing neuroforaminal 
narrowing was rendered.  

At the time of an August 2004 VA examination, the Veteran 
reported having pain on occasion which would go from the neck 
up to his head.  He noted that the pain would occasionally 
extend down to his shoulders, but not often.  There were no 
incapacitating episodes.  Physical examination of the cervical 
spine revealed very little flattening.  The Veteran reported 
tenderness along the dorsal processes of the cervical 
vertebrae.  There was also tenderness paraspinally.  Flexion of 
the cervical spine was to 50 degrees while extension was to 
about 15 or 20 degrees.  Rotation was to 15 degrees on the left 
and to 10 degrees on the right, with guarded motion in all 
directions and complaints of pain.  The examiner rendered a 
diagnosis of spondylosis of the cervical spine to a degree that 
finding employment that he could do would be difficult.  

A September 2005 MRI revealed advanced degenerative disc 
disease in the cervical spine, most severe on the left at all 
levels from C3-4 through C6-7.  

At the time of a November 2005 VA spine examination, the 
Veteran reported having upper back pain for the past five 
years.  He noted taking Aleve for the pain.  The Veteran 
reported having flare-ups but could not say when.  The pain was 
worse in the morning and again in the evening.  He had to lie 
down and take naps two to three times per day.  He noted having 
flare-ups of upper back pain when on his feet for an extended 
period.  At these times, the severity was 8/9-10.  Alleviating 
factors included heat and a warm shower.  The Veteran had had 
no incapacitating episodes in the past 12 months and had not 
been hospitalized for the neck pain.  

Cervical spine range of motion revealed flexion to 45 degrees, 
extension to 15 degrees, right and left lateral bending to 45 
degrees, and right and left lateral rotation to 60 degrees.  
The Veteran complained of pain at the base of his neck with all 
movements.  Passive range of motion was similar with no sensory 
loss.  Strength was 5/5 in the upper extremities.  The examiner 
rendered a diagnosis of arthritis of the cervical spine.  He 
stated that this should not prevent him from obtaining and 
holding gainful employment as a cab driver or dispatcher.  

At the time of a November 2005 VA general medical examination, 
the Veteran was noted to have flexion to 45 degrees and 
extension to 15 degrees.  Right and left lateral rotation were 
to 80 degrees and right and left lateral flexion were to 45 
degrees.  Neurological examination revealed that the deep 
tendon reflexes were normal.  His sensation to pain, touch, 
temperature, vibration, and position was also normal.  Strength 
in the upper extremities was reported as normal.  X-rays of the 
cervical spine revealed well maintained vertebral body heights.  
The intervertebral disc spaces were normal and no encroachment 
on the neural foramina was seen.  There was also no fracture or 
subluxation.  The examiner stated that he could not understand 
why the Veteran had such bad pain with minimal disease in his 
upper spine.  He noted that his cervical pain should not 
prevent him from obtaining and holding employment as a cab 
driver and dispatcher.  

An October 2006 neurological assessment revealed normal and 
symmetric muscle bulk and tone in all limbs.  Reflexes were +2 
for the biceps, triceps, and brachial radialis.  At the time of 
a November 2006 outpatient visit, the Veteran was noted to have 
5/5 strength in the upper extremities.  Sensory examination to 
light touch, proprioception, and pinprick was normal.  Reflexes 
were 2-3+ and symmetrical in the upper extremities and tone was 
within normal limits.  

In conjunction with the April 2008 remand, the Veteran was 
afforded a VA examination in August 2008.  He reported having 
pain on the base of the head to the base of the neck.  The 
Veteran indicated that the pain was like someone sticking him 
with a hot knife all the time.  The pain went from the top to 
the bottom of his spine.  It was throbbing pain that would 
bring him to tears.  The pain was 8-9/10.  Prolonged standing 
more than 10 minutes and prolonged sitting more than 15 minutes 
caused pain.  The Veteran indicated that during flare-ups he 
could not do anything but lie down.  There was no associated 
weight loss, fevers, malaise, or visual disturbances.  He 
denied any bowel or bladder complaints.  

Physical examination revealed evidence of neck pain with body 
movements.  He was able to bend over and bend his neck slightly 
with evidence of restricted movement of his neck as well as the 
back during dressing and undressing.  His cervical spine had a 
forward curvature but he was able to stand erect against the 
wall with the back of the occipital prominence an inch away 
from wall on attempt to stand erect and straight against the 
wall.  The Veteran had increasing difficulty in movements with 
increasing pain during the movements.  Forward flexion was from 
0 to 30 degrees while extension was from 0 to 20 degrees.  Left 
lateral flexion was to 20 degrees while right lateral flexion 
was to 30 degrees.  Left and right lateral rotation were to 45 
degrees.  There was no evidence of pain during these movements 
with evidence of spasm of his back muscles and back of the 
neck.  The pain began right from the beginning of all movements 
until the end of movement.  With repetitive movements, the 
range of motion remained the same, but there was increased pain 
with fatigue, weakness, and lack of endurance following 
repetitive movements with flare-up of pain during these 
movements.  No additional limitation of movement after 
repetitive movements was noted.  

Objective evidence of pain was noted with spasm of the muscles 
and mild diffuse tenderness along the cervical spine.  This was 
mostly on the lower half of the spine.  There was slight 
ankylosis of the lower half of the spine with very limited 
movement of the lower cervical spine.  This appeared like 
ankylosis of the cervical spine and lower half of the spine.  
He had no difficulty with walking due to a limited line of 
vision.  There was no history of dysphagia and there were no 
findings of atlantoaxial cervical subluxation or dislocation.  

Motor examination revealed 5/5 strength in the upper 
extremities.  Sensation was intact in both upper extremities.  
Proprioception was intact for both upper extremities.  Pinprick 
testing was normal in both upper extremities.  A diagnosis of 
osteoarthritis of the cervical spine with degenerative disc 
disease, multilevel, was rendered.  

The examiner stated that the Veteran had evidence of 
degenerative osteoarthritis of the cervical spine.  He had 
significant pain in his neck with decreased range of motion of 
the cervical spine.  There was increasing pain with repetitive 
movements with flare-up of pain with intermittent radiation 
into the right arm.  Intermittent radiation of pain to the 
right arm was noted to be presumptive of radiculopathy of the 
cervical spine.  The Veteran had no neurological disease or 
spinal cord injury.  

The examiner stated that the Veteran had osteoarthritis of the 
neck associated with degenerative disc disease.  He observed 
that during this examination, there was no evidence of 
particular nerve involvement causing the radiating pain into 
the right arm.  The Veteran was noted to have ankylosis of the 
lower cervical spine with decreased forward flexion.  He noted 
that the Veteran's degenerative arthritis of the cervical and 
lumbar spine was causing him symptoms of pain and decreased 
range of motion with unbearable pain to prevent holding 
substantial gainful employment of any type.  The examiner 
indicated that he had reviewed the claims folder for the prior 
November 2005 evaluations.  He observed that the Veteran had 
had increased pain during movement of his spine as well as 
increased difficulty with breathing secondary to his lung 
problems.  He stated that it was his feeling that the Veteran 
might not be able to hold gainful employment as a taxi driver 
or dispatcher.  

With regard to the Veteran's claim for an evaluation in excess 
of 20 percent for cervical spine degenerative arthritis, the 
evidence demonstrates that there were no findings of flexion of 
the cervical spine being limited to 15 degrees or any evidence 
of ankylosis of the cervical spine.  The Veteran was shown to 
have flexion of the cervical spine to no less than 30 degrees 
with no objective medical findings of neurological impairment.  
There were also findings of incapacitating episodes as defined 
in the regulations.  

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The Veteran is competent to report that 
he is worse or entitled to a higher evaluation.  However, the 
observation of a skilled professional is more probative of the 
degree of the Veteran's impairment.  Even when considering the 
additional limitation of motion caused by fatigue, weakness, 
and flare-ups, neither the actual range of motion nor the 
functional limitation warrants an evaluation in excess of 20 
percent.  38 C.F.R. §§ 4.7, 4.21.

The Board notes that the Veteran was found to have forward 
flexion to 30 degrees.  While favorable ankylosis of the 
cervical spine was found to be present, it was located only in 
the lower half of the cervical spine.  For a 30 percent 
disability evaluation, the next higher evaluation, favorable 
ankylosis must be of the entire cervical spine.  The examiner 
specifically indicated that there was no additional limitation 
of motion with repetitive motion.  While the Veteran is 
competent to report that he is worse or entitled to a higher 
evaluation. The observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even when 
considering the additional limitation of motion caused by 
fatigue, weakness, and flare-ups, neither the actual range of 
motion nor the functional limitation warrants an evaluation in 
excess of 20 percent based upon limitation of motion.  

As to neurological impairment, the Board notes that the veteran 
was found to have right upper extremity radiculopathy at the 
time of the August 2008 VA examination.  However, no more than 
mild radiculopathy is present based upon the most recent VA 
examination.  No more than slight neurological impairment is 
present in the right upper extremity as motor examination 
revealed 5/5 strength in the upper extremities, with intact 
sensation and proprioception.  Moreover, pinprick testing was 
normal in both upper extremities.  Therefore, a 20 percent 
disability evaluation, and no more, is warranted for right 
upper extremity radiculopathy.  There were no findings of 
radiculopathy/neurological involvement for the left upper 
extremity.  

COPD

The veteran is currently assigned a 30 percent rating for his 
COPD under 38 C.F.R. § 4.97, DC 6604.  Under this DC, a 30 
percent rating is assigned when FEV-1 is between 56 and 70 
percent of what was predicted; where FEV-1/ FVC is between 56 
and 70 percent of what was predicted; or when DLCO (SB) is 
between 56 and 65 percent of what was predicted.

A 60 percent rating is assigned when FEV-1 is between 40 and 55 
of what was predicted; where FEV-1/FVC is between 40 and 55 
percent of what was predicted; where DLCO (SB) is between 40 
and 55 percent of what was predicted; or where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 of 
what was predicted; where FEV-1/FVC is less than 40 percent of 
what was predicted; where DLCO (SB) is less than 40 percent of 
what was predicted; where the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); where there is cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure; or where the veteran 
requires outpatient oxygen therapy.

VA Pulmonary function testing performed in March 2004 revealed 
an FEV-1 of 61.6 percent predicted, pre-bronchodialator, and of 
68.2 percent predicted post-bronchodialator.  FEV-1/FVC was 71 
percent pre-bronchodialator and 72 percent post-
bronchodialator.  DLCO-SB was 48.8 percent of that predicted.  

The examiner indicated that the Veteran's flows were slightly 
decreased without improvement after bronchodilator and that 
diffusing capacity was reduced.  

At the time of a July 2004 VA examination, the Veteran reported 
that he had been diagnosed with COPD but had never been given 
any medication for it.  He stated that he had discontinued 
smoking in January 2004.  He noted becoming short of breath 
after walking one block and having to stop and rest awhile.  
The Veteran indicated that he could make it up four steps but 
would then have to rest for a while.  This was because of the 
pain in his extremities as well as the shortness of breath.  He 
coughed a great deal and had a lot of clear mucous.  

Physical examination revealed that the Veteran had an average 
chest configuration.  There were no rales, wheezing, or 
rhonchi.  Recent pulmonary function tests showed that the flow 
was slightly decreased without improvement after 
bronchodilators, and diffusing capacity reduced.  The examiner 
indicated that pulmonary function tests showed some mild 
dysfunction.  

The Veteran was afforded an additional VA examination in 
November 2005.  At the time of the examination, he reported 
that he had been diagnosed with COPD and had been exposed to 
asbestos while in service.  His current symptoms included 
shortness of breath.  The Veteran also noted that he would wake 
up coughing in the morning and at night.  He would bring up 
blue or white foggy sputum on occasion.  There was no 
hemoptysis.  His appetitive was average and he had been gaining 
weight.  He was not asthmatic.  The Veteran was not on oxygen 
but he used an inhaler.  He had never been intubated.  He did 
not use steroids and was not on home oxygen.  He did not have 
any episodes of incapacitation due to his breathing 
difficulties.  

Physical examination revealed that the Veteran was in no acute 
distress.  He seemed very comfortable.  His lungs had 
diminished breathing sounds and were clear, bilaterally.  There 
were no rales, rhonchi, or wheezing.  Chest x-rays revealed the 
Veteran's heart size was upper normal.  The aorta was tortuous.  
The lung fields were free of infiltrates.  Pulmonary function 
tests were noted to reveal mild flow limitation.  There was no 
significant change after bronchodialator.  The Veteran gave 
inconsistent efforts.  The examiner rendered a diagnosis of 
COPD.  Chest X-rays did not reveal any pleural plaquing or any 
suggestion of asbestosis.  

Pulmonary function testing performed at that time revealed an 
FEV-1 of 58.8 percent predicted pre-bronchodialator and of 60.8 
percent predicted post-bronchodialator.  FEV-1/FVC was 60 
percent pre-bronchodialator and 60 percent post-
bronchodialator.  DLCO-SB testing was not performed.  

In conjunction with the April 2008 Board remand, the Veteran 
was afforded an additional VA examination in August 2008.  At 
the time of the examination, the Veteran complained of 
shortness of breath on exertion and when walking less than one 
block.  He stated that he had to break gradually and rest after 
walking less than a block for about 10 to 15 minutes because of 
increasing shortness of breath during the last 10 to 12 years.  
He denied any chest pain with shortness of breath.  He also 
denied having any swelling of the legs or dizziness.  He did 
not use a CPAP machine and was not on supplemental oxygen on a 
consistent basis.  

Physical examination revealed his respiration was 20 and 
nonlabored.  His pulse oximetry was 96 percent on room air.  He 
had slightly noisy breathing with exertion following walking 
from the waiting area to the examination room.  There was no 
straining of the accessory muscles of respiration noted.  Chest 
movements were symmetrical, bilaterally, with an emphysematous 
appearing chest.  There was no swelling of the legs or pitting 
edema and there was no cyanosis of the hands, fingers, or 
fingernails.  

Clinical examination revealed the lung sounds were bilaterally 
present without wheezing, rhonchi, or rales.  Slight prolonged 
aspiration was noted.  The Veteran would get easily tired on 
examination, even walking a few steps inside the examination 
room.  Ordinary movements when moving around inside the 
examination room caused him to have increased shortness of 
breath.  The Veteran stated he could not walk more than half a 
block to a block without resting.  Chest X-rays revealed mild 
hyperaretion, bilaterally; mild chronic obstructive lung 
disease; no pleural effusion; and the heart and mediastinum 
were within normal limits.  

Pulmonary function testing performed at that time revealed an 
FEV-1 of 71 percent predicted pre-bronchodialator and of 63 
percent predicted post-bronchodialator.  FEV-1/FVC was 71 
percent pre-bronchodialator and 69 percent post-
bronchodialator.  DLCO-SB testing was 37.2 percent of that 
predicted.  

A diagnosis of COPD was rendered.  The examiner indicated that 
the Veteran had a history of COPD.  He observed that as 
mentioned in the spine examination, the Veteran may not be able 
to gain and retain gainful employment because of his problem of 
COPD, which caused symptoms on even mild exertion, as noted 
during the examination.  It might pose a risk to the Veteran as 
well as people around him in any type of employment.  The 
Veteran seemed symptomatic even at rest, with noisy breathing, 
and he had to move periodically because of pain in his low back 
and neck.  The Veteran was noted to be on pain medication for 
his neck and lower back which made him drowsy, and it was 
indicated that he should not operate an automobile because he 
was on this medication.  

In an October 2008 memorandum, the examiner was asked to 
indicate why the DLCO-SB reading was so reduced when the 
reminder of the pulmonary function test showed mild impairment.  

In a November 2008 addendum, the examiner stated that DLCO was 
a nonspecific test and did not add insight into obstructive 
lung disease when spirometry were fairly normal.  This was 
based on a set of reference values and the Veteran's alveolar 
volume calculated during diffusion capacity was low so 
diffusion capacity divided by alveolar volume was normal.  
Therefore, the DLCO was actually 54 percent with alternative 
reference value.  

Based upon the DLCO-SB reading of 48.8 at the March 2004 
pulmonary function testing and the DLCO-SB revised reading of 
54 percent of that predicted at the time of the August 2008 
pulmonary function test, a 60 percent evaluation for COPD has 
been warranted throughout the course of the appeal.

A 100 percent disability evaluation is not warranted as FEV-1 
has not been shown to be less than 40 of what was predicted; as 
FEV-1/FVC has not been shown to be less than 40 percent of what 
was predicted; as maximum exercise capacity has not been 
demonstrated to be less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); and as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure have not been shown.  The Veteran also does 
not require outpatient oxygen therapy.

Although the Board notes that DLCO (SB) was shown to be less 
than 40 percent of what was predicted at the time of the August 
2008 pulmonary function test, the August 2008 examiner, after a 
review of the claims folder, revised the evaluation up to 55 
percent in his November 2008 addendum.  

TDIU

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will be 
considered as one disability for the above purposes of one 60 
percent disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(b).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, the 
appellant's non-service-connected disabilities and advancing 
age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself constitutes recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  Van Hoose.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for COPD, now rated 
as 60 percent disabling; cervical degenerative arthritis, rated 
as 20 percent disabling; right upper extremity radiculopathy, 
rated as 20 percent disabling; residuals of a right knee 
injury, rated as 10 percent disabling; left knee degenerative 
arthritis, rated as 10 percent disabling; and right shoulder 
acromion deformity, rated as 10 percent disabling; 

At the time of the August 2008 VA orthopedic examination, the 
examiner indicated that the Veteran had ankylosis of the lower 
cervical spine.  He stated that his degenerative arthritis of 
the cervical spine and lumbar spine (for which service 
connection is not currently in effect) was causing him symptoms 
of pain and decreased range of motion with unbearable pain to 
prevent holding substantial gainful employment of any type.  He 
noted that he had reviewed the Veteran's claims folder for the 
prior evaluation in November 2005.  He observed that the 
Veteran had had increased pain and increased pain during 
movement of his spine as well as increasing difficulty 
breathing secondary to his lung problems.  The examiner 
indicated that it was his feeling that the Veteran might not be 
able to obtain or hold gainful employment as a taxi driver or 
dispatcher.  

The August 2008 VA respiratory examiner, as noted above, 
indicated that the Veteran might not be to gain and retain 
gainful employment because of his problem of COPD, which caused 
symptoms even on mild exertion.  He stated that it might pose a 
risk to the Veteran as well as people around him in any type of 
employment.  The Veteran seemed symptomatic even at rest, with 
noisy breathing, and he had to move periodically because of 
pain in his low back and neck.  He indicated that the Veteran 
should also not operate an automobile due to the pain 
medication that he was on for his neck and back.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate balance 
of positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
at 54 (1990). While the evidence does not overwhelmingly 
support the grant of a TDIU, it cannot be stated that the 
preponderance of the evidence is against the claim.  
Collectively, the examiners' opinions demonstrate that he is 
unemployable as a result of his service-connected disabilities.  
Although service connection is not currently in effect for a 
low back disorder, the impairment caused by the Veteran's 
service-connected disabilities, including his COPD and his 
cervical spine arthritis with resultant radiculopathy, 
demonstrate that he is unable to obtain or maintain gainful 
employment.  

Based upon the above, the overall evidence is at least in 
equipoise that the Veteran is unemployable by reason of his 
service-connected disabilities.  As such, he meets the criteria 
for a TDIU.




ORDER

An evaluation in excess of 20 percent for degenerative 
arthritis of the cervical spine based upon limitation of motion 
is denied.

A 20 percent disability evaluation for cervical radiculopathy 
of the right upper extremity from August 16, 2008, is granted.

A 60 percent evaluation for COPD for the entire appeal period 
is granted.

A TDIU is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


